—Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered February 3, 1992, convicting defendant upon his plea of guilty of the crime of sodomy in the first degree.
Defendant’s only argument on this appeal is that the sentence of 3 to 9 years’ imprisonment that he received upon his plea of guilty was harsh and excessive. Defendant was allowed to plead guilty to one count of sodomy in the first degree in satisfaction of a four-count indictment. In addition, defendant pleaded guilty knowing that he could receive the sentence ultimately imposed which, while the harshest allowed by the terms of the plea bargain, was much less than the harshest possible sentence allowed by law. Given these circumstances, we find no basis to disturb the sentence imposed by County Court (see, People v Gonzalez, 178 AD2d 850, lv denied 79 NY2d 948; People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Weiss, P. J., Yesawich Jr., Mahoney, Casey and Harvey, JJ., concur. Ordered that the judgment is affirmed.